NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN T. HESTAND,                                No.    17-16583

                Plaintiff-Appellant,            D.C. No. 2:16-cv-04522-JJT

 v.
                                                MEMORANDUM*
GILA RIVER INDIAN COMMUNITY;
LINUS EVERLING,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John Joseph Tuchi, District Judge, Presiding

                            Submitted April 17, 2019**
                             San Francisco, California

Before: THOMAS, Chief Judge, M. SMITH, Circuit Judge, and VRATIL,***
District Judge.

      Plaintiff-Appellant John Hestand filed a complaint in tribal court against



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Kathryn H. Vratil, United States District Judge for the
District of Kansas, sitting by designation.
Defendants-Appellees Gila River Indian Community and Linus Everling, in his

official capacity, (Defendants) alleging age discrimination. The tribal court

dismissed Hestand’s complaint on the basis of tribal sovereign immunity. After

the tribal court of appeals affirmed, Hestand filed a complaint in the district court.

He now appeals the court’s order granting Defendants’ motion to dismiss with

prejudice, and its conclusion that claim and issue preclusion barred his claims. We

have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

1.    Hestand argues that federal questions involving sovereign immunity are

always subject to de novo review. However, we have previously explained the

general “rule that federal courts may not readjudicate questions—whether of

federal, state or tribal law—already resolved in tribal court absent a finding that the

tribal court lacked jurisdiction or that its judgment be denied comity for some other

valid reason.” AT & T Corp. v. Coeur d’Alene Tribe, 295 F.3d 899, 904 (9th Cir.

2002). While we review de novo a district court’s determination whether

sovereign immunity applies, Linneen v. Gila River Indian Cmty., 276 F.3d 489,

492 (9th Cir. 2002), this case involves a tribal court’s determination. Principles of

comity generally require us to recognize and enforce tribal court decisions. See AT

& T Corp., 295 F.3d at 903.

      There are, however, “[t]wo circumstances [that] preclude recognition: when

the tribal court either lacked jurisdiction or denied the losing party due process of


                                           2                                    17-16583
law.” Id. Neither applies here. The tribal court’s jurisdiction was never

challenged—Hestand himself brought the claims to tribal court. For the first time

on appeal, Hestand claims that violations of due process entitle him to de novo

review. But the district court did not consider this issue, and it is therefore waived.

See Tibble v. Edison Int’l, 843 F.3d 1187, 1193 (9th Cir. 2016). Even if we were

to consider the claim, Hestand alleges no actual due process violations by the tribal

court; instead, he includes a general accusation that “the actions of the Defendants

and tribal court denied Plaintiff’s due process rights.” This conclusory allegation

does not preclude recognition of the tribal court’s decision.

2.    Moreover, Hestand does not appeal the factual and legal bases for the district

court’s holding that claim and issue preclusion barred his claims. Instead, he

attempts to argue the merits of his suit, claiming that the Indian Civil Rights Act

somehow abrogates sovereign immunity in suits involving tribal employees, and

that sovereign immunity was not a viable defense. Yet this is precisely what claim

preclusion seeks to prevent. See Owens v. Kaiser Found. Health Plan, Inc., 244
F.3d 708, 713 (9th Cir. 2001) (“Res judicata . . . bars litigation in a subsequent

action of any claims that were raised or could have been raised in the prior action.”

(quoting W. Radio Servs. Co. v. Glickman, 123 F.3d 1189, 1192 (9th Cir. 1997))).

Because the district court correctly held that claim and issue preclusion barred

Hestand’s claims, we need not reach their merits.


                                           3                                    17-16583
AFFIRMED.




            4   17-16583